DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. 
On page 6, of applicant’s response, regarding the amended claim language applicant briefly states that “Kiewit is not alleged to disclose or to suggest such features”.
	In response, it is noted that this language is similar to that previously contained in claims 39 and 49, for which Kiewit was cited.
	Specifically, as indicated within the rejections, Kiewit discloses generating signatures representative of an instance in a program (column 3, lines 32-52) which will determine a hash value sequence data indicating a hash value, a time of the hash value, and a time offset of the location for the hash value (column 7, line 65-column 8, line 33, column 9, lines 21-36).  Determining these values provides more accurate identification and matching (see Abstract and column 2, lines 51-56).
Thus, the combination of Kiewit with Markman and Feinleib meet the current claim languages, as the system will determine a location to generate a “unique sequence” hash value and the timing offset of the location.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markman et al. (Markman) (US 2003/0122966 A1) (of record) in view of Feinleib (US 6,637,032 B1) (of record) and Kiewit et al. (Kiewit) (US 4,597209 B1) (of record).
As to claim 31, while Markman discloses a method comprising:
receiving user input specifying a location in a multimedia content stream displayed on a first multimedia device (user selection of a point within the video to “bookmark”; Fig. 7, paragraph 78-85);
receiving a user instruction for performing an action on the specified location (such as to skip backward or forward or display additional information; paragraph 78, 80, 88-90);
determining event identification data (metadata describing time corresponding to interaction; paragraph 87); and
inserting the event identification data into the multimedia content stream (metadata appended to the media signal; paragraph 116-117),
he fails to specifically disclose determining event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence and determining a timing offset of the specified location from the data.
In an analogous art, Feinleib discloses a system for synchronizing media content and additional data (column 2, lines 13-20) which will receive user input specifying a location in a multimedia content stream and an action on the specified location (column 7, line 42-67, column 8, line 15-40) and determine event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence (determining a closed caption phrase length required to uniquely identify the selected location, so that the desired action is triggered after the phrase; Fig. 4, column 8, line 40-64, column 7, line 42-67) so as to leverage the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement (column 12, line 48-54).
Additionally, in an analogous art, Kiewit discloses a system for generating signatures representative of an instance in a program (column 3, lines 32-52) which will determine a hash value sequence data indicating a hash value, a time of the hash value, and a time offset of the location for the hash value (column 7, line 65-column 8, line 33, column 9, lines 21-36) so as to provide more accurate identification and matching (see Abstract and column 2, lines 51-56).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman’s system to include determining event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence, as taught in combination with Feinleib, for the typical benefit of leveraging the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman and Feinleib’s system to include determining a timing offset of the specified location from the data, as taught in combination with Kiewit, so as to provide more accurate identification and matching.

As to claim 41, while Markman discloses a system (Fig. 6) comprising:
control circuitry (paragraph 77-78) configured to:
receive user input specifying a location in a multimedia content stream displayed on a first multimedia device (user selection of a point within the video to “bookmark”; Fig. 7, paragraph 78-85);
receive a user instruction for performing an action on the specified location (such as to skip backward or forward or display additional information; paragraph 78, 80, 88-90);
determine event identification data (metadata describing time corresponding to interaction; paragraph 87); and
insert the event identification data into the multimedia content stream (metadata appended to the media signal; paragraph 116-117),
he fails to specifically disclose determining event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence and determining a timing offset of the specified location from the data.
In an analogous art, Feinleib discloses a system for synchronizing media content and additional data (column 2, lines 13-20) which will receive user input specifying a location in a multimedia content stream and an action on the specified location (column 7, line 42-67, column 8, line 15-40) and determine event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence (determining a closed caption phrase length required to uniquely identify the selected location, so that the desired action is triggered after the phrase; Fig. 4, column 8, line 40-64, column 7, line 42-67) so as to leverage the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement (column 12, line 48-54).
Additionally, in an analogous art, Kiewit discloses a system for generating signatures representative of an instance in a program (column 3, lines 32-52) which will determine a hash value sequence data indicating a hash value, a time of the hash value, and a time offset of the location for the hash value (column 7, line 65-column 8, line 33, column 9, lines 21-36) so as to provide more accurate identification and matching (see Abstract and column 2, lines 51-56).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman’s system to include determining event identification data by searching for data preceding the location in the multimedia content stream sufficient to generate a unique sequence, as taught in combination with Feinleib, for the typical benefit of leveraging the existing closed captioning available in most programs as a timing mechanism for synchronizing enhancing content with the primary content and enable timely cued enhancement.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Markman and Feinleib’s system to include determining a timing offset of the specified location from the data, as taught in combination with Kiewit, so as to provide more accurate identification and matching.

	As to claims 32, 42, Markman, Feinleib and Kiewit disclose wherein the receiving the user instruction is in response to presenting an option associated with the multimedia content stream (see Markman at Fig. 7, paragraph 78-85).

	As to claims 33, 43, Markman, Feinleib and Kiewit disclose wherein the option comprises at least one of bookmarking, skipping over a segment in the multimedia content stream, or attaching a note (bookmarking interesting portions, skipping segments and attaching user commentary; see Markman at Fig. 7, paragraph 78-85, 88-90).

	As to claims 34, 44, Markman, Feinleib and Kiewit disclose wherein the segment corresponds to one or more commercials (skipping commercials; see Markman at Fig. 7, paragraph 78-85, 88-90).

	As to claims 35, 45, Markman, Feinleib and Kiewit disclose subsequent to inserting the event identification data into the multimedia content stream, sending the multimedia content stream to a second multimedia device that is different from the first multimedia device (see Markman at paragraph 116-117).

	As to claims 36, 46, Markman, Feinleib and Kiewit disclose causing the multimedia content stream to be displayed on the second multimedia device; and causing the second multimedia device to perform the action based on the event identification data (customized playback at a second media center using the metadata; see Markman at paragraph 108-111).

	As to claims 37, 47, Markman, Feinleib and Kiewit disclose wherein the event identification data comprises at least one of patterns, sequences of in-band data, or metadata for identifying the action associated with the specified location in the multimedia content stream (see Markman at paragraph 87 and Feinleib at Fig. 5, column 8, line 65-column 9, line 15).

	As to claims 38, 48, Markman, Feinleib and Kiewit disclose wherein the in-band data is closed-caption data (see Feinleib at Fig. 5, column 6, line 30-41, column 8, line 65-column 9, line 15).

As to claim 39, 49, Markman and Feinleib disclose generating an index of the event identification data (see Feinleib at Fig. 4, column 8, line 40-64), the index comprising hash value sequence data (column 8, line 65-column 9, line 5) indicating a hash value that is the generated unique data sequence, a time of the hash value, and a time offset for the hash value (see Kiewit at column 7, line 65-column 8, line 33, column 9, lines 21-36)

As to claims 40, 50, Markman, Feinleib and Kiewit disclose wherein the searching for the data preceding the location in the multimedia content stream comprises searching closed caption data (see Feinleib at Fig. 4, column 8, line 40-64, column 7, line 42-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424